UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4477


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT BOVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:11-cr-00104-RJC-1)


Submitted:   February 20, 2014            Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc L. Resnick, Washington, D.C., for Appellant.         Anne M.
Tompkins, United States Attorney, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert       Bove        appeals    his          135-month,            below-Guidelines

sentence     imposed          after    he   pled         guilty      to       one    count       each    of

transportation           of     visual      depictions              of        minors       engaged      in

sexually     explicit           conduct,         in       violation             of     18        U.S.C.A.

§ 2252(a)(1)        (West        Supp.      2013),            and        possession         of    visual

depictions of minors engaged in sexually explicit conduct, in

violation of 18 U.S.C.A. § 2252(a)(4) (West Supp. 2013).                                             Bove

argues that his sentence is procedurally unreasonable because he

asserts     that    the       district      court        failed          to    duly    consider         his

argument that his sentence should be lower based on his low

recidivism       risk.          Bove     also      asserts           that       his     sentence         is

substantively        unreasonable            because            given          his     history          and

characteristics,          a     shorter     sentence            would         have     achieved         the

purposes of 18 U.S.C. § 3553(a) (2012).                                   Finding no error, we

affirm.

             Because Bove requested a sentence different than the

one imposed, his claim was properly preserved, and this court

reviews     it     for    reasonableness              under         an    abuse       of    discretion

standard,     reversing          “unless     .       .    .    the        error      was    harmless.”

United States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010)

(“By drawing arguments from § 3553 for a sentence different than

the   one    ultimately          imposed,        an      aggrieved            party     sufficiently

alerts the district court of its responsibility to render an

                                                 2
individualized explanation addressing those arguments, and thus

preserves its claim.”).

             This       review         requires       consideration          of      both    the

procedural and substantive reasonableness of a sentence.                                    Gall

v. United States, 552 U.S. 38, 51 (2007).                          This court must first

assess     whether       the    district        court        properly       calculated       the

advisory     Guidelines        range,      considered         the    §     3553(a)    factors,

analyzed      any        arguments        presented          by      the     parties,        and

sufficiently explained the selected sentence.                            Id. at 49-50; see

Lynn, 592 F.3d at 576 (“[A]n individualized explanation must

accompany every sentence.”); United States v. Carter, 564 F.3d

325,   330    (4th      Cir.     2009)     (holding         that    the     “individualized

assessment     .    .    .   must       provide      a     rationale       tailored    to    the

particular case at hand and [be] adequate to permit meaningful

appellate     review”)         (internal          quotation         marks     and     citation

omitted).       “Although          a    court       need    not     necessarily       issue    a

comprehensive,          detailed       opinion,      the     court’s       explanation      must

nonetheless be sufficient ‘to satisfy the appellate court that

the district court has considered the parties’ arguments and has

a reasoned basis for exercising its own legal decisionmaking

authority.’”        United States v. Boulware, 604 F.3d 832, 837 (4th

Cir. 2010) (quoting Rita v. United States, 551 U.S. 338, 356

(2007)) (brackets omitted).



                                                3
              The        district        court’s       explanation        “need        not     be

elaborate or lengthy,” however.                       Carter, 564 F.3d at 330.                 As

this court has noted:                   “Gall was quite explicit that district

courts should provide more significant justifications for major

departures than for minor ones.                      But when a district court does

not depart or vary at all, it may provide a less extensive,

while   still       individualized,             explanation.”          United        States    v.

Johnson, 587 F.3d 625, 639 (4th Cir. 2009) (internal citations,

quotation marks and brackets omitted).

              If there is no procedural error, we may then review

the substantive reasonableness of the sentence, “tak[ing] into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.”                            United States v.

Morace, 594 F.3d 340, 346 (4th Cir. 2010) (internal quotation

marks   and    citation        omitted).             “In   analyzing      a    sentence       for

substantive     reasonableness,             we       consider    the   sentence        under    a

deferential abuse-of-discretion standard, whereby we must defer

to the trial court and can reverse a sentence only if it is

unreasonable,        even      if   the    sentence        would    not       have    been    the

choice of the appellate court.”                        United States v. Yooho Weon,

722   F.3d    583,       590   (4th      Cir.    2013)     (internal      quotation      marks

omitted).           We    apply     a    presumption        of     reasonableness        to     a

sentence within or below a properly calculated Guidelines range.

United States v. Susi, 674 F.3d 278, 289 (4th Cir. 2012).

                                                 4
            We      reject       Bove’s          argument       that     his     sentence    is

procedurally        unreasonable           and    should       be   vacated      because     the

district court allegedly failed to mention counsel’s argument

that he presented a low risk of reoffending.                               This court may

look   to     the    entirety          of    Bove’s          sentencing        proceeding     to

determine whether the district court understood his argument for

a reduced sentence but had reasons for rejecting that argument.

See Rita, 551 U.S. at 344-45, 358-59.                           It is apparent from the

record that the district court:                       (1) engaged in discussion about

counsel’s arguments for a lesser sentence; (2) fully considered

counsel’s arguments, including his argument that Bove’s low risk

of   reoffending         required      a    lesser          sentence;    (3)    rejected     the

argument    that     Bove’s       alleged         low       recidivism    risk    required     a

lesser sentence; and (4) thoroughly considered and discussed the

§ 3553(a)      factors       it     believed            justified        Bove’s     sentence.

Accordingly,        we    find    no       procedural         sentencing       error    by   the

district      court.         Cf.       Lynn,          592    F.3d   at    583-85       (finding

reversible error where the district court gave “no indication

that   [it]      considered        the      defendant’s          nonfrivolous       arguments

prior to sentencing him” and stated only that it found Lynn’s

sentence to be “fair and appropriate and consistent with the

requirements        of    § 3553(a)”         before          imposing    Lynn’s     sentence)

(internal ellipses and brackets omitted).



                                                  5
               We    also   reject     Bove’s    argument      that    his    135–month

below-Guidelines range sentence was substantively unreasonable

and    greater      than    necessary     to    achieve    § 3553(a)’s       purposes.

After considering the district court’s thorough explanation for

the chosen sentence and its explicit discussion of the § 3553(a)

factors, and after considering the parties’ arguments, we find

that    Bove   has    failed      to   rebut    the     appellate     presumption   of

reasonableness this court affords his below-Guidelines sentence.

Susi, 674 F.3d at 289.                 Accordingly, we conclude that Bove’s

sentence is not substantively unreasonable.

               Based on the foregoing, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented     in    the    materials

before   this       court   and   argument      would    not   aid    the    decisional

process.

                                                                               AFFIRMED




                                           6